Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-9, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 7,489,920) hereafter Kim in view of SIPING YE (CN-2499877-Y) hereafter SIPING and also in view of Takemoto (US 2017/0228594) hereafter Takemoto.

Regarding claim 1. Kim discloses a system, comprising: a fingerprint scanner (col 4, 37-64); a switch coupled to the fingerprint scanner, wherein the switch couples a lid of a computing device to a base of a computing device (col 5, 20-37).
Kim does not explicitly disclose magnetic switch.  However, in an analogous art, SIPING discloses a bolt lock of a notebook computer including a magnetic switch (para 6, 15).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Kim with the implementation of SIPING in order to increase the protective function of the notebook computer (para 15).   
Kim and SIPING do not explicitly disclose an infrared (IR) scanner; and an electronic switch coupled to the IR scanner.  However, in an analogous art, Takemoto discloses iris authentication apparatus including an infrared scanner (para 37); and an electronic switch coupled to the IR scanner (para 33-34, the electronic switch is the software lock tied to authentication of the iris).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Kim and SIPING with the implementation of Takemoto in order to protect the prevent a user from using the software unless authenticated in the instances where the device is left open (para 3-5).  The combination of the magnetic switch and infrared scanner into a same device laptop/clamshell/notebook/etc would result in the magnetic switch and infrared scanner being physically coupled.

Regarding claim 2. Kim, SIPING, and Takemoto disclose the system of claim 1, wherein: the fingerprint scanner receives an input (Kim, col 4, 37-64; SIPING, para 6, 15); and the magnetic switch disengages upon a determination by the fingerprint scanner that the input from the fingerprint scanner corresponds to a known fingerprint (Kim, col 4, 37-64; SIPING, para 6, 15).

Regarding claim 3. Kim, SIPING, and Takemoto disclose the system of claim 2, wherein upon disengagement of the magnetic switch, a lid of a computing device opens (SIPING, para 6, 15, 19).

Regarding claim 4. Kim, SIPING, and Takemoto disclose the system of claim 1, wherein: the IR scanner receives an input corresponding to an iris scan (Takemoto, para 33-34, 37); and the electronic switch engages upon a determination by the IR scanner that the input from the IR scanner corresponds to a known iris pattern (Takemoto, para 33-34, 37, switch engaged to the “cancel security”).

Regarding claim 5. Kim, SIPING, and Takemoto disclose the system of claim 4, wherein upon engagement of the electronic switch, an operating system of a computing device runs (Takemoto, para 58).

Regarding claim 6. Kim discloses a non-transitory computer readable medium containing instructions executable by a processor to: receive a first input at a fingerprint scanner (col 4, 37-64); compare the input at the fingerprint scanner to a database of known inputs for the fingerprint scanner (col 4, 37-64); determine that the input at the fingerprint scanner matches a known input for the fingerprint scanner in a database (col 4, 37-64); disengage a switch in response to the determination that the input at the fingerprint scanner matches a known input for the fingerprint scanner in the database (col 5, 20-37); 
Kim does not explicitly disclose magnetic switch.  However, in an analogous art, SIPING discloses a bolt lock of a notebook computer including a magnetic switch (para 6, 15).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the (para 15).   
Kim and SIPING do not explicitly disclose an engage an infrared (IR) scanner in response to the disengagement of the magnetic switch.  However, in an analogous art, Takemoto discloses iris authentication apparatus including engage an infrared (IR) scanner (para 37; see also fig 3).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Kim and SIPING with the implementation of Takemoto in order to protect the prevent a user from using the software unless authenticated in the instances where the device is left open (para 3-5).  As can be seen in figure 3 of Takemoto, the clamshell design on the laptop would have the infrared pointing at the case.  In the combination of references, the opening of the device would allow the IR scanner to engage (scan an iris) after the magnetic switch was disengaged and the device is opened.

Regarding claim 7. Kim, SIPING, and Takemoto disclose the non-transitory computer readable medium of claim 6, further comprising instructions executable by the processor to: determine that the input at the fingerprint scanner does not match a known input for the fingerprint scanner in the database; and refrain from disengaging the magnetic switch in response to the determination that the input at the fingerprint scanner does not match the known input for the fingerprint scanner (Kim, col 11, 8-20).

Regarding claim 8. Kim, SIPING, and Takemoto disclose the non-transitory computer readable medium of claim 6, further comprising instructions executable by the processor to: receive an input at the infrared (IR) scanner; determine that the input at the IR scanner matches a known input for (para 33-37).

Regarding claim 9. Kim, SIPING, and Takemoto disclose the non-transitory computer readable medium of claim 6, further comprising instructions executable by the processor to: receive an input at the infrared (IR scanner); determine that the input at the IR scanner does not match a known input for the IR scanner in the database; and refrain from engaging the electronic switch in response to the determination that the input at the IR scanner does not match the known input for the IR scanner (para 33-37).

Claims 11-14 are similar in scope to claims 6-10 and are rejected under similar rationale.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, SIPING, and Takemoto as applied to claim 8 above, and further in view of Cromer et al. (US 2003/0070079) hereafter Cromer.
Regarding claim 10.  Kim, SIPING, and Takemoto disclose the non-transitory computer readable medium of claim 8, wherein the device includes the fingerprint scanner and the IR scanner (as a result of the combination above) but do not explicitly disclose wherein the instructions to engage the electronic switch include instructions executable to begin a booting sequence of a device.  However, in an analogous art, Cromer discloses wherein the instructions to engage the electronic switch include instructions executable to begin a booting sequence of a device (fig 3. and corresponding text; para 27).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Kim, SIPING, and Takemoto with the implementation of Cromer in (para 7, 27).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, SIPING, and Takemoto as applied to claim 11 above, and further in view of Kerr (US 7,655,908) hereafter Kerr.
Regarding claim 15. Kim, SIPING, and Takemoto disclose the method of claim 11, but do not explicitly disclose wherein receiving a second input at the IR scanner of the device further comprises: receiving a third input from a first IR scanner of the device; receiving a fourth input from a second IR scanner of the device; and combining the third input and the fourth input to form a single input.  However, in an analogous art, Kerr discloses wherein receiving a second input at the IR scanner of the device further comprises: receiving a third input from a first IR scanner of the device; receiving a fourth input from a second IR scanner of the device; and combining the third input and the fourth input to form a single input (fig 4B and corresponding text).  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the implementation of Kim, SIPING, and Takemoto with the implementation of Kerr in order to minimize background radiation (col 4, 52-63).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/               Primary Examiner, Art Unit 2439